Citation Nr: 1740533	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Evaluation of degenerative arthritis of the cervical spine, currently evaluated as 10 percent disabling.

2.  Evaluation of degenerative arthritis of the thoracolumbar spine with scoliosis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for degenerative arthritis of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate  Counsel
INTRODUCTION

The Veteran had active duty from August 1965 to May 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board has considered the applicability of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a total disability rating based on individual unemployability (TDIU) is a component of the claims for higher ratings for the disabilities on appeal.  However, in a September 2013 rating decision, the RO granted the Veteran a TDIU, effective November 1, 2012, the date his service-connected disabilities first met the schedular requirements for this benefit.  The Veteran did not disagree with the effective dates assigned for a TDIU.  Therefore, the Board finds that despite the holding in Rice, the issue of entitlement to TDIU prior to November 1, 2012 is not before the Board on appeal.

The issue of entitlement to an increased evaluation of degenerative arthritis of the left knee joints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.

A March 26, 2012 letter from the Veteran's private physician, Dr. M. W. P, from the Payne and Rice Clinic, Inc., notes, in relevant part, that the range of motion of the Veteran's neck/cervical spine was limited as follows: "side bending" limited to 40% of normal, flexion limited to 45% of normal, and extension limited to 30% of normal.  Regarding his lumbar spine, the physician stated that the Veteran's lateral movement right and left caused pain and was limited to 60% of normal.  The physician stated that straight leg raising on the left was at 39%.  These records express range of motion in terms of percentages rather than degrees.  The schedular rating criteria relevant to the low back disability and cervical spine at issue on appeal measure a veteran's level of disability, in part, by limitation in range of motion, measured in degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.  The records give no clear indication as to how the percentages might be converted to degrees.  As such, the records contain information that is relevant to assessing the Veteran's level of disability, but that is not suitable for decision making. 

When a private examination report is unclear or not suitable for decision-making purposes and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, the Board finds that on remand Payne and Rice Clinic, Inc. should be contacted to clarify the way in which it measured the Veteran's ranges of motion of the back and neck.  Specifically, they should be asked to provide conversions, from percentages to degrees, of the ranges of motion documented in the March 2012 letter.  

Additionally, in the March 2011 Rating Decision, the RO also adjudicated a claim for service connection for degenerative arthritis of the left knee joints.  Service connection was granted and a 0 percent evaluation was assigned for that condition.  The Veteran filed a Notice of Disagreement (NOD) with that decision in March 2012.  When a claimant has filed a NOD and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  After receipt of the NOD, the RO granted an increased initial rating to 10 percent disabling for the left knee condition in a February 2013 Rating Decision.  However, that decision did not amount to a full grant of the benefits sought on appeal (i.e., an increased rating), and the RO did not issue a SOC addressing the issue of the entitlement to an increased rating for the Veteran's left knee condition.  Significantly, the notification letter form the RO to the Veteran dated that same month acknowledged that this was only a partial grant and requested that the Veteran submit an Appeals Election Form within 60 days only if the Veteran wished to withdraw the appeal.  The Veteran did not submit this form and therefore, the issue cannot be considered withdrawn.  Thus, a remand is necessary in order for the RO to issue a SOC on that issue.

Accordingly, the case is REMANDED for the following action:

1. Contact Dr. M.W.P from the Payne and Rice Clinic, Inc. to clarify the way in which he measures ranges of motion of the lumbar and cervical spine.  Inform him that VA measures range of motion in terms of degrees.  Further inform him that his March 2012, which expresses limitation in range of motion in terms of percentages, is therefore not suitable for VA decision-making purposes.  Request that he provide conversions, from percentages to degrees, of the ranges of motion documented in his March 2012 letter.  

2. The RO should issue a statement of the case regarding the issue of entitlement to an increased evaluation of the Veteran's degenerative arthritis of the left knee joints.  The Veteran and his representative should be advised that, for the Board to have jurisdiction of this matter, a timely substantive appeal must be filed.

3. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




